Citation Nr: 0526333	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment of compensation at the monthly rate of 
$2,163 for the period prior to December 1, 2001.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty for training from March to 
July 1976, and on active duty from July 1980 to August 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

In an October 2002 letter, the RO notified the veteran that 
she had been awarded a total rating based on individual 
unemployability due to service-connected disabilities, 
effective October 1, 1995, and would be paid according to the 
specific monthly entitlement amounts specified by statute 
ranging from $1,897 monthly beginning on November 1, 1995, to 
$2,163 monthly, beginning on December 1, 2001.


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 prior to December 1, 2001.  38 
U.S.C.A. §§ 1114(j), 5109A(b) (West 2002); 38 C.F.R. § 
3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect the 
issue on appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that the enactment of the VCAA does not 
affect matters on appeal when the question is one limited to 
statutory interpretation.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000) (holding that the VCAA did not affect the 
issue presented of whether a federal statute allows the 
payment of interest on past due benefits).  Given the nature 
of this case, the Board finds that the VCAA does not affect 
the issue on appeal.  Neither the veteran nor his attorney 
have argued otherwise.  

I.  Factual Background

In an August 2002 rating decision, the RO awarded the veteran 
a total rating based on individual unemployability due to 
service-connected disabilities, effective October 1, 1995.  
In an October 2002 letter, the RO notified the veteran of its 
decision, and advised her of the specific monthly entitlement 
amounts she was to receive in light of the unemployability 
award, ranging from $1,897 monthly beginning on November 1, 
1995, to $2,163 monthly, beginning on December 1, 2001.  

On behalf of the veteran, her attorney appealed the RO's 
decision, arguing that the veteran was entitled to payment of 
compensation at the monthly rate of $2,163 from November 1, 
1995.  

In December 2003 written arguments, the veteran's attorney 
described his contentions:

The veteran contends that the plain language of 38 
U.S.C. § 1114(j) states, "For the purposes of 
section 1110 of this title - (j) if and while the 
disability is rated as total the monthly 
compensation shall be $2,163."  (Emphasis 
added)[.]  The statute requires that if and while 
the claimant's disability is rated as total, the 
amount of the monthly disability compensation shall 
be $2,163.  The award letter of October 31, 2002[,] 
calculated the veteran's entitlement to benefits in 
a manner inconsistent with the mandate of 38 U.S.C. 
§ 1114(j).

The veteran was not rated as totally disabled until 
the Rating Decision of August 20, 2002.  
Consequently, she was not rated totally disabled in 
November of 1995.  Therefore, the progressive 
calculation of the veteran's entitlement to the 
amount of monthly benefits should not have been 
calculated on the amount of compensation for a 
total rating in November 1995, or at any date 
thereafter until she was totally rated in August of 
2002.  

It was the Agency which failed to properly rate the 
veteran as totally disabled in November of 1995, 
and at all dates thereafter until August of 2002.  
The plain language of 38 U.S.C. § 1114(j) 
contemplates that the amount of compensation is to 
be calculated only if and while the disability is 
totally rated.  The veteran's disability was not 
totally rated until August of 2002.  Therefore, the 
correct calculation, pursuant to 38 U.S.C. § 
1114(j), should have been at the $2,163 monthly 
rate from November 1, 1995.

II.  Analysis

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114 (West 2002).  
These rates are periodically adjusted by Congress, usually on 
an annual basis.  

At the time of the October 2002 award letter, 38 U.S.C.A. § 
1114(j) provided that "if and while the disability is rated 
as total the monthly compensation shall be $2,193."  
Congress specifically provided that such version of section 
1114 "shall take effect on December 1, 2001."  Pub. L. No. 
107-94, § 7, 115 Stat. 902 (Dec. 21, 2001).  In previous 
years, Congress consistently specified effective dates for 
its amendments to section 1114.  

As set forth above, in an August 2002 rating decision, the RO 
determined that the veteran was entitled to a total rating 
based on individual unemployability due to service-connected 
disability, effective November 1, 1995.  Accordingly, in an 
October 2002 letter, the RO notified the veteran of the 
specific amounts due, as specified by the versions of 38 
U.S.C.A. § 1114(j) in effect at the time the payments should 
have been made.  

Although the veteran's attorney now argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time of the August 2002 rating decision, the 
Board notes that a similar argument has been specifically 
considered and rejected by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  Specifically, the 
Federal Circuit held that such an argument

would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] 
in real, rather than nominal, dollars.  This 
argument fails because § 1114 does not address the 
issue of retroactive payments, much less provide a 
clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing 
to retroactive payments."  

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
As in this case, the veteran in Sandstrom argued that VA had 
erroneously calculated the rate of his retroactive benefits 
during the time period in question (from 1969 to 1996) by 
applying the monthly rate in effect for 1969, then increasing 
the monthly amount due by the amount authorized by statute 
during that time period.  The veteran in Sandstrom asserted 
that the amount should have been calculated according to the 
1996 rate, so that the 1996 correction would have had the 
"same effect," pursuant to 38 U.S.C.A. § 5109A and 38 
C.F.R. § 3.105(a), as if the decision had been made in 1969.  
The Federal Circuit rejected his arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the facts in the instant case fall well 
within the holding of the Federal Circuit in Sandstrom.  The 
veteran's attorney has not argued otherwise.

In conclusion, the Board notes that it is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  In this case, for the reasons set forth 
above, it is clear that the law passed by Congress does not 
provide a basis to award the benefit sought by the veteran.  
Thus, the appeal is denied.  



ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163 for the period from November 1, 1995 to December 1, 
2001, is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


